Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s reply filed on 11/24/20 is acknowledged.  Claims 17-18 were canceled.  Claims 1-16 and 19-20 are pending and are under examination.
Response to Reply
Drawings
In light of the amendment to the drawings filed 11/24/20, the prior drawing objection is withdrawn. 
Claim Rejections - 35 USC § 112
In light of the claim amendments, the prior rejection of claims 1-16 and 18-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn. 

In light of the claim amendments, the prior rejections of claims 1-16 and 18-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn; and a new rejection follows.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 1, 10, and 15 are rejected because “wherein the microfluidic channel comprises three sensor areas located parallel to each other and perpendicular to a direction of flow in the microfluidic channel, wherein each sensor area comprises multiple electrodes” is unclear in light of applicant’s disclosure, particularly fig. 2B.  In light of fig. 2B, because the blood sample flows from the first end 210-1 to the second end 210-2, it appears the three electrodes 231, 232, and 233 in each sensor area 221, 222, and 223 are parallel to each other, and are perpendicular to the direction of flow in the microfluidic channel.  The Office suggests amending the rejected claim language to, “wherein the microfluidic channel comprises an array of at least three sensor areas, each of the at least three sensor areas comprises at least three electrodes located parallel to each other and perpendicular to a direction of flow in the microfluidic channel”.	
Prior Art Rejections
In light of applicant’s claim amendments, the prior art rejections are withdrawn, and new rejections follow.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (“Fukuda,” US Pub. No. 2014/0326037, previously cited) in view of . 
As to claims 1 and 10, Fukuda teaches a method comprising: applying an electrical potential difference over a blood sample in a testing cassette (e.g., analytical device in figs. 1, 14-17) of a microfluidic device, the cassette comprising a microfluidic channel (e.g., flow path) through which the blood sample flows; wherein the microfluidic channel comprises two sensor areas (e.g., 11 and 12, figs. 14-17) located parallel to each other and perpendicular to a direction of flow in the microfluidic channel (see e.g., flow path direction of arrow in fig. 15 and 17; [0082] et seq.), wherein each sensor area comprises multiple electrodes (e.g., 6b and 7b in 12; and 5b and 8b in 11); 
beginning as soon as the blood sample enters an input port (e.g., sample inlet portion or introduction hole side, figs. 12-14, [0088] et seq.) of the testing cassette at a first end of the microfluidic channel, measuring an electrical signal passing through the blood sample as the blood sample flows from the first end (e.g., sample inlet portion or introduction hole side, figs. 12-14) to a second end (e.g., downstream side where second pair of electrodes are located) of the microfluidic channel to obtain a measurement function as a function of time through the multiple electrodes of the sensor areas (see figs. 4-11, over time is taught in [0057] et seq.); and
correlating the measurement function to a characteristic of the blood sample (e.g., the measurements are correlated to the blood characteristics as taught in [0029] et seq., which teaches, for example, glucose, hematocrit, blood coagulation monitoring (thrombotic risk assessment), and other characteristics in [0041] et seq.). 

In re Harza, 124 USPQ 378.  
	As to claim 2, see voltage in [0043] et seq. of Fukuda.

As to claim 4, see e.g., [0042] et seq. of Fukuda, which teaches a portable blood glucose meter.
As to claim 5, see e.g., [0043] et seq. of Fukuda, which teaches a control unit that may be configured by a microprocessor. 
As to claims 6, 7, and 11, see e.g., [0065] et seq. of Fukuda, which describe comparing a first electric response (“previously obtained”) and second electric response (“stored correlated measurement function”). 
As to claim 9, see e.g., [0032] et seq. of Fukuda.
As to claims 12 and 13, for first property, see first signal or response, and for second property, see second signal or response in e.g., [0046] et seq. of Fukuda.
As to claim 14, see e.g., fig. 1 and [0042] et seq. of Fukuda. 
As to claim 15, Fukuda teaches an input port (e.g., sample inlet portion or introduction hole side, figs. 12-14, [0088] et seq.) to receive a blood sample; an electrode (e.g., hematocrit electrodes 11 in fig. 14, [0088] et seq.) at the input port to detect introduction of the blood sample; a processor (e.g., control unit, processor, or microprocessor, computer in [0032] et seq.); and a non-transitory machine-readable medium (e.g., control unit, processor, or microprocessor, computer in [0032] et seq.) having instructions stored thereon, which, when executed, cause the device to: apply an electrical potential difference over the blood sample using the electrode, the electrode and input port being provided in a testing cassette, the cassette comprising a microfluidic channel through which the blood sample flows; measure an electrical signal 
Regarding claim 15, while Fukuda teaches blood coagulation monitoring (thrombotic risk assessment) in e.g., [0116], Fukuda does not specifically teach measuring an electrical signal of the blood sample at a second end where coagulation occurs.  Hill teaches wetting of a working electrode 32 is also a suitable starting point for the coagulation time measurement as it coincides with dissolving of reagent layer 38 and therefore with the start of the coagulation reaction sequence.  Complete fill of capillary 4 is detected by a current flowing between fill detection electrode 34 and second counter electrode 33.  An enzyme activity is detected as measurable property of the coagulation detection liquid by electrochemical means. To this end after complete fill of capillary 4 a suitable constant DC-potential is applied to working electrode 32 with reference to first counter electrode 30. Thereafter current measurements are taken at suitable intervals (e.g., about 0.1 seconds). When at the end of the coagulation path the enzyme Thrombin is formed it cleaves an electrochemically active group from the substrate contained in reagent layer 38 thereby causing an increase of the current which is characteristic of the enzyme formation. This change defines the end of the coagulation time which is used for deriving the desired coagulation parameter in known manner (e.g., [0059] et seq.).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to measure coagulation 
Regarding the additional sensor area in claim 15, see claims 1 and 10 above. 
As to claim 16, for first electrode at input port, see hematocrit electrodes 11, for second electrode, see glucose electrodes 12 in [0088] et seq. of Fukuda.
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of Hill and Farnam, as applied to claim 1 above, and further in view of Bruegger (US 6448024, previously cited).
See Fukuda, Hill, and Farnam supra.
The modified Fukuda does not specifically teach the characteristic includes the flow rate of red blood cells.  Bruegger teaches a cartridge-reagent system employed in the CoaguChek.TM. Plus system uses a blood sample to solubilize a reagent within the cartridge and to move the reagent with the blood through the cartridge tracks during the coagulation reaction. Clotting time is determined by a detector that detects the rate of flow of blood cells (e.g., red blood cells) or blood cell surrogates (e.g., latex beads or particles) through the capillary.  See col. 9, lines 15-37 et seq.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to measure the flow rate of red blood cells because it provides an alternative method to determine clotting time of blood (e.g., col. 9, lines 15-37 of Bruegger). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of Hill and Farnam, as applied to claim 1 above, and further in view of Jina (US 6046051, previuosly cited and cited in IDS).
See Fukuda, Hill, and Farnam supra.
	The modified Fukuda does not specifically teach the characteristic comprises the activation of platelets.  Jina teaches many useful types of coagulation and lysis assays, which include, for example, and not for limitation, Prothrombin Time (PT) and the Activated Partial Thromboplastin Time (APTT), thrombin time, fibrinogen assays, and platelet detection. For fibrinolytis assays a lytic agent such as a tissue plasminogen activator will be incorporated in the clotting reagent mixture. After clotting occurs there is an increase in conductivity indicating the onset of lysis.  See e.g., col. 13, lines 25-35 and claim 8.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the measurement of the arrival or activation of platelets because it would provide essential information about a test subject’s ability to form blood clots.
Response to Arguments
Applicant’s arguments with respect to claims 1-16 and 19-20 have been considered but are moot because of the new grounds of rejections. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



2/23/2021